DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where there is support for analyzing all three of relaxation rate, spectral properties and viscoelasticity reconstruction. The specification at ¶35,38 mentions viscoelastic reconstruction but it is unclear what the analysis performed is or how it is carried out. Similarly it is not clear what spectral properties are analyzed.
As noted in MPEP §2161.01, “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
In the present claims, Applicant requires quantifying biomechanical properties based on an analysis of relaxation rate, spectral properties and viscoelasticity reconstruction. However, this is only functionally recited and the specification only repeats the functional result without setting forth any particular steps or algorithm that actually achieve the result, particularly with respect to viscoelastic reconstruction. Therefore, the claims lacks written description support under 35 USC  112a.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the viscoelasticity reconstruction. It is unclear if this is a specific parameter or a relationship of other parameters. To the best of Examiner’s ability it seems that this is in reference to the determined elastance so for prior art purpose determining elastance is considered to be a determination of viscoelastic reconstruction.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnstone et al US 2015/0011895 in view of Barbour US 2010/0160849 further in view of Twa et al. US “Spatial characterization of corneal biomechanical properties with optical coherence elastography after UV cross-linking” further in view of Salcudean et al. US 2005/0119568.
Regarding claim 1, Johnstone discloses a method for identifying locations of and quantifying effects of a skin manipulation on an area of skin having been treated comprising the steps of: performing a treatment on an area of the skin wherein the treatment produces a zone of skin manipulation with the area of the skin, and wherein the treatment comprises an injection of a dermal filler, cross-linking of an injected dermal filler, application of a cream or lotion or resurfacing ([FIG1]), comprising the steps of using an external force to stimulate localized deformations on the area of skin ([¶33]); using an optical coherence elastography (OCE) system to measure temporal displacement profile resulting from the localized micrometer scale displacement of the skin at the signal location within the zone of skin manipulation ([FIG3][¶60] the scale of the waves is generally in the nanometer range); quantifying biomechanical properties at the signal location within the zone of skin manipulation based on an analysis of the temporal displacement profile ([¶51]) wherein the analysis of the temporal displacement profile comprises analysis of spectral properties and viscoelasticity reconstruction ([¶36,37] a spectrometer is used to measure the spectral properties and [¶150] elastic properties are determined which is an indicator of viscoelasticity reconstruction as currently defined); and mapping one or more biomechanical properties to the signal location within the zone of skin manipulation to quantify the effects of the treatment on the area of skin ([¶10]). 
 Johnstone does not specifically discloses performing these steps on a plurality of location on the area of skin. Barbour however teaches a similar evaluation system that measures a plurality of locations on an area ([¶76,77]) Barbour also teaches the skin manipulation ([¶] the skin manipulation is the injection of filler). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Johnstone with the teachings of Barbour in order to map the area of the face to later adjust skin volume ([¶76,77]).
Johnstone discloses the step of producing an external force to stimulate localized deformations at each of the plurality of locations on the area of skin ([¶8] acoustic waves are used).  Johnstone does not specifically disclose the stimulation is by using focused air pulses. Twa teaches a similar OCE system that uses air pulses as its stimulation to produce micrometer scale deformations ([pg. 1421] air pulses are used to generate micrometer scale waves and deformations. It is noted the claim recites using a single air pulse but the claim uses comprising language so multiple single pulses are not ruled out as prior art). Therefore it would have been obvious to one of ordinary skill in the art to use the air pulse of Twa in the device of Johnstone as it is the simple substitution of one known element for another to obtain the predictable result of an OCE system that creates surface waves in the tissue under examination ([pg. 1423-1424]).
Johnstone does not specifically disclose analyzing the relaxation rate. However, Salcudean teaches a similar mechanical tissue property monitoring device that does determine relaxation rate ([¶154]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined device of Johnstone with the teachings of Salcudean in order to properly time the applied force and imaging ([¶27]).
Regarding claim 3, Johnstone discloses the step of quantifying biomechanical properties comprises quantifying one or more of axial displacement, relaxation rate, relaxation process, frequency of the relaxation process, spectral properties, Young's modulus, elasticity, and viscosity ([¶7,51] elastic properties are determined, specifically elasticity).  
Regarding claim 14, Johnstone discloses a method for identifying locations of and quantifying effects of a skin manipulation on an area of skin having been treated comprising the steps of: performing a treatment on an area of the skin wherein the treatment produces a zone of skin manipulation with the area of the skin, and wherein the treatment comprises an injection of a dermal filler, cross-linking of an injected dermal filler, application of a cream or lotion or resurfacing ([FIG1]), comprising the steps of using an external force to stimulate localized deformations on the area of skin ([¶33]); using an optical coherence elastography (OCE) system to measure temporal displacement profile resulting from the localized micrometer scale displacement of the skin at the signal location within the zone of skin manipulation ([FIG3][¶60] the scale of the waves is generally in the nanometer range); quantifying biomechanical properties at the signal location within the zone of skin manipulation based on an analysis of the temporal displacement profile ([¶51]); and mapping one or more biomechanical properties to the signal location within the zone of skin manipulation to quantify the effects of the treatment on the area of skin ([¶10]). 
 Johnstone does not specifically discloses performing these steps on a plurality of location on the area of skin. Barbour however teaches a similar evaluation system that measures a plurality of locations on an area ([¶76,77]). Barbour also teaches performing the measurements before the manipulation of skin, then applying a manipulation to at least one area of skin within the target area, to produce at least one manipulated area of skin; producing an additional external force to stimulate additional localized deformations on the plurality of locations on the target area of skin, wherein the plurality of locations comprises at least one location on a manipulated area of skin; using an optical system to measure additional temporal displacement profiles resulting from the additional localized deformations located at each of the plurality of locations on the target area of skin during the additional localized deformation; quantifying and comparing biomechanical properties of each of the plurality of locations on the area of skin based on an analysis of the temporal displacement profiles at each of the plurality of locations resulting from the localized deformations before the manipulation was applied to the area of skin and an analysis of the additional temporal displacement profiles at leach of the plurality of locations resulting from the additional localized deformations after the manipulation was applied to the area of skin ([¶98] the face can be compared before and after the injection of filler to check the effectiveness. Johnstone discloses quantifying the deformations of the areas of the skin [¶51] so in view of the combination Johnstone with Barbour the steps of comparing the skin before and after manipulation or over several test can be used with the mapping of the biomechanical properties that Johnstone already performs. To put it another way, Johnstone discloses quantifying the deformation of the skin from a manipulation and stimuli and Barbour teaches repeating this process to compare across various trials or tests). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Johnstone with the teachings of Barbour to measure multiple points of the skin in the area or region of interest in order to adjust skin volume ([¶76,77]).
Johnstone discloses the step of producing an external force to stimulate localized deformations at each of the plurality of locations on the area of skin ([¶8] acoustic waves are used).  Johnstone does not specifically disclose the stimulation is by using focused air pulses. Twa teaches a similar OCE system that uses air pulses as its stimulation to produce micrometer scale deformations ([pg. 1421] air pulses are used to generate micrometer scale waves and deformations. It is noted the claim recites using a single air pulse but the claim uses comprising language so multiple single pulses are not ruled out as prior art). Therefore it would have been obvious to one of ordinary skill in the art to use the air pulse of Twa in the device of Johnstone as it is the simple substitution of one known element for another to obtain the predictable result of an OCE system that creates surface waves in the tissue under examination ([pg. 1423-1424]).
Johnstone does not specifically disclose analyzing the relaxation rate. However, Salcudean teaches a similar mechanical tissue property monitoring device that does determine relaxation rate ([¶154]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined device of Johnstone with the teachings of Salcudean in order to properly time the applied force and imaging ([¶27]).
Regarding claim 4, 15 and 16, Barbour teaches the skin manipulation is an injection of a dermal filler or cross-linking of an injected dermal filler ([¶18,52]).  
Regarding claim 5, Johnstone discloses the step of visualizing changes in the area of skin and in the dermal filler as the injection or the cross-linking is occurring using an optical coherence tomography (OCT) system ([FIG3][¶51]).- 19 - 16891164v 1 109293/00087 Attorney Docket No.: UNIH-0063WO (109293.00087) PATENT APPLICATION (UHID 2015-068)  
Regarding claims 6 and 7, Barbour teaches the zone of skin manipulation comprises locations on the skin with an injected dermal filler and without an injected dermal filler and wherein the force is used to stimulate localized deformations on the locations with and without the filler and on a zone of skin manipulation that comprise locations with a cross-linked dermal filler and without a cross-linked dermal filler (Barbour teaches the fillers [¶18] and the device of Johnstone performs monitoring).  

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Johnstone does not disclose measuring temporal displacement profiles resulting from localized deformation located at each of the plurality of locations on the area of skin during manipulation, Examiner respectfully disagrees. Johnstone discloses applying an external force to the skin and measuring the displacement over time using OCE ([¶7,69,73,96]). Johnstone does generally disclose looking at more than one region ([¶92]) but does not specifically disclose doing this over multiple locations within the area being examined. Barbour, however; is relied upon to teach this features. Barbour teaches observing multiple areas within an area of interest and measuring deformation as a result of an external force or manipulation ([¶69,70,72]). 
Regarding Applicant’s argument that the references do not teach using a single focused air pulse, Examiner respectfully disagrees. While the claim recites using a single air pulse the claim also uses “comprising” language so multiple single pulses are not ruled out as prior art. As such, Twa teaches using single air pulses.
Regarding Applicant’s arguments that the references do not teach analysis of relaxation rate, spectral properties and viscoelasticity reconstruction, Examiner respectfully disagrees. Johnstone teaches determining spectral properties and viscoelasticity reconstruction and Salcudean is now relied on to teach analyzing relaxation rate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791 

  /ALLEN PORTER/  Primary Examiner, Art Unit 3792